+

z

eo
Ve

Page 1of1 PagelD1

 

‘PROB 22
(Rev. 04/17)

ALs

5 9 rift: 53

fe

 

TRANSFER OF JURISDICTION

3-19C

DOCKET NUMBER (Tran. Court)

4:09CR00048-002

 

ava B

 

NAME AND ADURESSOPPROBRNCNER/SUPERVISED RELEASEE:

Gabriel Mendoza, Jr.

DISTRICT

 

Eastern District of Texas

 

DIVISION

 

Sherman Division

 

NAME OF SENTENCING JUDGE

The Honorable Marcia A. Crone
U.S. District Judge

 

DATES OF PROBATION/SUPERVISED | FROM TO
RELEASE:
October October
30, 2015 29, 2020

 

 

 

 

OFFENSE

21 U.S.C. § 846 - Conspiracy to Manufacture, Distribute or Possess with Intent to Manufacture or Distribute Over Five
Kilograms of Cocaine

 

PART 1 — ORDER TRANSFERRING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE “Eastern District of Texas”

 

IT IS HEREBY ORDERED that pursuant to 18 U.S.C. § 3605 the jurisdiction of the probationer or supervised
releasee named above be transferred with the records of the Court to the United States District Court for the Northern
District of Texas upon that Court’s order of acceptance of jurisdiction.

 

March 28, 2019
Date

(rns Fr ss. A?

US. District | Judge

 

 

 

AMOS E;: MAZZAN F; TH

 

PART 2 —- ORDER ACCEPTING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS

 

 

IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
and assumed by this Court from and after the entry of this order.

of

= - ' i /
4-219 [am AZ
Effective Date United States Disipict Judge

 

 

7 V

 

 
